—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 12, 1998, convicting defendant upon his plea of guilty of the crimes of attempted assault in the first degree and criminal possession of a weapon in the second degree.
Defendant pleaded guilty to the crimes of attempted assault in the first degree and criminal possession of a weapon in the second degree in satisfaction of a three-count superior court information and was sentenced to concurrent terms of 5 to 10 years in prison. On appeal, defense counsel has asserted that no nonfrivolous appealable issues exist and seeks to be relieved of her assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant entered a voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, Iv denied, 67 NY2d 650).
Cardona, P. J., Mikoll, Carpinello and Graífeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.